19-2135
     Zhou v. Garland
                                                                             BIA
                                                                          Bain, IJ
                                                                     A205 874 315
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of December, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10            MICHAEL H. PARK,
11                 Circuit Judges.
12   _____________________________________
13
14   LONG ZHOU,
15            Petitioner,
16
17                     v.                                  19-2135
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Richard Tarzia, Esq., Belle Mead,
25                                     NJ.
26
27
1    FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
2                                    General; Carl McIntyre, Assistant
3                                    Director; Andrew Oliveira, Trial
4                                    Attorney, Office of Immigration
5                                    Litigation, United States
6                                    Department of Justice, Washington,
7                                    DC.

 8          UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12          Petitioner Long Zhou, a native and citizen of China,

13   seeks review of a June 18, 2019, decision of the BIA affirming

14   an October 2, 2017, decision of an Immigration Judge (“IJ”)

15   denying asylum, withholding of removal, and protection under

16   the Convention Against Torture (“CAT”).       In re Long Zhou, No.

17   A 205 874 315 (B.I.A. June 18, 2019), aff’g No. A 205 874 315

18   (Immig. Ct. N.Y. City Oct. 2, 2017).        We assume the parties’

19   familiarity with the underlying facts and procedural history.

20          We have considered both the IJ’s and the BIA’s opinions

21   “for    the   sake   of   completeness.”   Wangchuck   v.   Dep’t    of

22   Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).                The

23   record supports the agency’s finding that Zhou’s testimony,

24   in the absence of corroboration, was insufficient to satisfy

25   his burden of proof.
                                        2
1          The   applicant   has   the   burden    of   proof   to   establish

 2   eligibility for asylum.       8 U.S.C. § 1158(b)(1)(B)(i).

 3         The testimony of the applicant may be sufficient to
 4         sustain    the     applicant’s    burden     without
 5         corroboration, but only if the applicant satisfies
 6         the trier of fact that the applicant’s testimony is
 7         credible, is persuasive, and refers to specific
 8         facts sufficient to demonstrate that the applicant
 9         is a refugee. In determining whether the applicant
10         has met the applicant’s burden, the trier of fact
11         may weigh the credible testimony along with other
12         evidence of record. Where the trier of fact
13         determines that the applicant should provide
14         evidence that corroborates otherwise credible
15         testimony, such evidence must be provided unless the
16         applicant does not have the evidence and cannot
17         reasonably obtain the evidence.
18
19   Id.   § 1158(b)(1)(B)(ii).           “An     applicant’s    failure    to

20   corroborate his . . . testimony may bear on credibility,

21   because the absence of corroboration in general makes an

22   applicant unable to rehabilitate testimony that has already

23   been called into question.”         Biao Yang v. Gonzales, 496 F.3d

24   268, 273 (2d Cir. 2007).       And “a failure to corroborate can

25   suffice, without more, to support a finding that an alien has

26   not met his burden of proof.”           Chuilu Liu v. Holder, 575 F.3d

27   193, 198 n.5 (2d Cir. 2009); see also Wei Sun v. Sessions,

28   883 F.3d 23, 28 (2d Cir. 2018).                The agency reasonably




                                         3
1    concluded    that   Zhou   failed    to    meet   his    burden    of    proof

2    considering his testimony and the absence of corroboration.

3         First, the IJ reasonably concluded that Zhou’s claim was

4    implausible.     See 8 U.S.C. § 1158(b)(1)(B)(iii) (“a trier of

5    fact may base a credibility determination on . . . the

 6   inherent plausibility of the applicant’s account”).                     “[T]he

 7   administrative findings of fact are conclusive unless any

 8   reasonable adjudicator would be compelled to conclude to the

 9   contrary.”     8 U.S.C. § 1252(b)(4)(B); see Hong Fei Gao, 891

10   F.3d at 76.      An IJ is not required to “explain in precise

11   detail what made each identified act implausible.”                     Wensheng

12   Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir. 2007).                    And while

13   “bald” speculation is an impermissible basis for an adverse

14   credibility    finding,     “[t]he       speculation     that    inheres    in

15   inference is not ‘bald’ if the inference is made available to

16   the factfinder by record facts, or even a single fact, viewed

17   in the light of common sense and ordinary experience.”                   Siewe

18   v.   Gonzales,      480    F.3d   160,      168-69      (2d     Cir.    2007).

19   Accordingly, so long as an IJ’s finding is “tethered to record

20   evidence, and there is nothing else in the record from which

21   a firm conviction of error could properly be derived,” we


                                          4
1    will not disturb an implausibility finding.           Wensheng Yan,

2    509 F.3d at 67.

3           The IJ’s conclusion is tethered to the record: Zhou

4    testified that he first heard about Christianity, attended a

5    church, and was arrested all on the same day, and despite

6    only having attended church briefly and being detained for a

7    month, returned to the church one or two days after his

8    release.     This lack of demonstrated attachment to the church

 9   provides a basis for the IJ’s finding of implausibility, as

10   do Zhou’s vague statements about his faith.          See Siewe, 480

11   F.3d    at   168-69   (recognizing   that   IJ may   draw reasonable

12   inferences when “made available to the factfinder by record

13   facts . . . viewed in the light of common sense and ordinary

14   experience”).

15          The agency also reasonably concluded that, in the absence

16   of “credible” and “persuasive” testimony, Zhou failed to meet

17   his burden of proof because he presented no corroborating

18   evidence.     8 U.S.C. § 1158(b)(1)(B)(ii).     Where the IJ relies

19   “upon an alien’s failure to provide corroborating evidence in

20   concluding that the alien failed to meet his burden of proof,”

21   the IJ must “point to specific pieces of missing, relevant


                                      5
1    documentation and show that this documentation was reasonably

2    available,” then the applicant must have an opportunity to

3    explain.     Chuilu Liu, 575 F.3d 197–98.            The IJ identified

4    missing evidence: Zhou did not provide letters from friends

5    or family members in China, from friends in the United States,

6    or from the church he attends in the United States.               Zhou had

7    an opportunity to explain the lack of corroboration at his

8    hearing, but his primary explanation was that he did not ask

9    for corroborating evidence, not that it was unavailable.

10       Accordingly, given the implausibility finding and the

11   absence of any corroboration of events in China or church

12   attendance    in   the   United   States,      the   agency   reasonably

13   concluded that Zhou failed to meet his burden of proof.               See

14   8 U.S.C. § 1158(b)(1)(B)(iii).          That finding is dispositive

15   of asylum, withholding of removal, and CAT relief because all

16   three   forms    of   relief   were    based    on   the   same   factual

17   predicate.      See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

18   Cir. 2006).

19




                                        6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7